Filed 6/1/15 In re D.C. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re D.C., a Person Coming Under the                                B259500
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. VJ43372)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

D.C.,

         Defendant and Appellant.



THE COURT:*

         Juvenile defendant D.C. (defendant) appeals from the dispositional order arising
from his carrying a loaded firearm in public. Defendant filed a timely notice of appeal,
challenging the denial of his motion to suppress evidence. His appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues. On
March 2, 2015, we notified defendant of his counsel’s brief and gave him leave to file

*
         ASHMANN-GERST, Acting P.J., CHAVEZ, J., HOFFSTADT, J.
within 30 days, his own brief or letter stating any grounds or argument he wishes to have
considered. We have not received a response to date. We have independently reviewed
the record and agree that there are no arguable issues and thus affirm.
                       FACTS AND PROCEDURAL HISTORY
       Several Los Angeles County Sheriff’s deputies were conducting a general fare
audit in plain clothes at an MTA platform in Compton. After Officer Chambless noticed
that defendant and his two male companions immediately changed directions when they
noticed some of the deputies, he approached the group and asked for their TAP cards.
Because defendant and his associates could not provide TAP cards, Officer Chambless
and his partner began escorting them towards the bottom of the platform to provide
citations. During the walk, one of the companions, D.S., started walking faster to
distance himself from defendant. D.S. then became confrontational, first verbally and
then physically. While Officer Chambless and his partner struggled with D.S. for about
15 seconds, defendant began walking away. At which point, Officer Johnson stopped
and handcuffed defendant, and walked defendant over to a patrol car. It is disputed
whether at this time, defendant admitted that he was on probation with search conditions.
       Officer Johnson then patted down defendant and felt a heavy object in his rear
right pocket. The officer then reached into the pocket and recovered a semiautomatic
handgun with seven live rounds of ammunition. After another deputy sheriff informed
defendant of his Miranda1 rights, defendant admitted that he carried the gun for
protection because a lot of gangs ride the trains, making them dangerous. Defendant’s
written statement reiterated the same, adding that he started carrying the gun after he was
robbed and later found the gun.
       A detained Welfare and Institutions Code section 602 petition was filed with the
juvenile court, alleging the carrying of a loaded firearm in public (Pen. Code, § 25850,
subd. (a))2 (count 1), possessing a firearm by a minor (§ 29610) (count 2), and possessing

1      Miranda v. Arizona (1966) 384 U.S. 436.
2      Unless otherwise indicated, all further statutory references are to the Penal Code.
                                             2
live ammunition by a minor (§ 29650) (count 3). The court then denied defendant’s
motion to suppress evidence (Welf. & Inst. Code, § 700.1) because the gun was found
pursuant to an appropriate detention and search. The court then found all allegations true
and merged counts 1 and 2 for sentencing (§ 654).
       At the disposition hearing, the court ordered that defendant continue as a ward of
the court (Welf. & Inst. Code, § 602) and terminated the home on probation originally
ordered as a result of defendant’s prior petition and admission of a first degree burglary, a
felony (§ 459). The court then ordered defendant to a camp community placement
program for six months (maximum confinement of six years, eight months), with 36 days
of predisposition credit, and ordered defendant to pay $100 in a restitution fine.
       Defendant timely appealed.
                                       DISCUSSION
       There are no arguable issues, including the lower court’s denial of the motion to
suppress. We exercise our independent judgment on whether there was an unreasonable
search or seizure under the Fourth Amendment. (People v. Toure (2015) 232
Cal.App.4th 1096, 1103.) To briefly detain a person for investigative purposes, officers
must have a reasonable suspicion (supported by specific and articulable facts) that
criminal activity is afoot regardless of probable cause to arrest. (Terry v. Ohio (1968)
392 U.S. 1, 21–23.) The officer can also perform a pat down search for weapons if there
is reason to believe that the person is armed and dangerous. (Id. at p. 27; see also People
v. Garcia (2006) 145 Cal.App.4th 782, 784.)
       The detainment was valid because defendant failed to provide proof of his fare
(§ 640, subd. (c)(1)). The frisk was also justified for the officers’ safety given that one of
defendant’s companions became combative, and defendant was suspiciously walking
away during the officers’ struggle with that group member. In addition, based on Officer
Chambless’s experience, when individuals in a group move away from each other or if
part of the group assaults law enforcement, the individual walking away may have a
warrant out for his arrest, a gun or other contraband. It also appears that the search was
properly restricted because Officer Johnson patted down defendant’s outer clothing.

                                              3
Only after the officer felt a heavy, hard object in defendant’s rear pocket did he conduct a
fuller search by reaching in to find the gun. Thus, the trial court properly denied the
motion to suppress evidence.
       We have also made an independent examination of the entire record and have
determined that there are no arguable issues. We are satisfied that defendant’s counsel
has fully complied with her responsibilities under Wende, supra, 25 Cal.3d 436.
                                      DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             4